Title: Abigail Adams Smith to John Quincy Adams, 8 June 1788
From: Smith, Abigail Adams
To: Adams, John Quincy


        
          New York june 8th1788—
        
        to your Candour my Dear Brother—I must appeal for Pardon that I have thus long delayed to inform you of our safe arrival in this City— I have presumed that we were People of such importance that the news of such an event must have reached you through the Chanell of the news Papers as soon as it would have done, had I have written you immediately upon Landing— and realy my time has been so wholy occupied in receiving and returning visits—that I have not been able to find one half Hour unoccupied—
        I heard this morning by MrWm.Knox—who left Boston on Wedensday last, that a Ship was comeing up the Harbour on Tuesday Evening which was supposed to have been Callihan— with all my heart I wish it may so prove for I begin to be anxous for our Parrents—and Shall now be very impatient untill I hear of their arrival, and health if they Sailed when they expected the begining of April they must have had a long and I fear a tedious Passage—
        I will hope that ere this you have seen them and that you are all mutually happy— I shall expect to hear from you very soon and very often— the tedious distance we have so long been at—is now lessened—and in four days if you please you may gratify yourself and make me very happy by making me a visit. I do not ask it at present—but when we get settled upon Long Island, where we have taken a House—I shall think you very deficient if you do not make us a visit— it will be advantageous to your health—& I see no injury that so Steady and experienced a youth can receive from a relaxation of a week, or two from hard, and unintermiting studies, we are in daily expectation of the arrival of the Ship which has on Board our Baggage— as soon as it arrives—and we can collect together a little furniture—we shall take up our residence upon Long Island—and in a few weeks I shall inform you that I am ready to receive you—and expect you to set off Post Haste upon receipt of my Summons. if my other Brothers could accompany you at this season I should be very happy—but if they cannot at present I shall request the pleasure and favour of a visit from them the first moment they can find a release from their studies— you must give my Love to them and desire them to write to me soon and often I shall write them very soon—but MrGore I am informed Leaves this City tomorrow—and I have only time to finish this Letter—
        I have been reading over the letters which you wrote me from this Place many Persons mentioned in them I have become acquainted with—and in general find your observations just— Lady Wheat has lately married Capt Cochrane and goes soon with him to Scotland, Miss Becca sears preserves her Beauty and is very handsome— MrsJarvis and Miss Broom arrived in town on Wedensday—and were very well last Evening at Eleven— I supped in Company with them— General Knox has fallen away—and Mrs—— is not more than one yard and an half round her waist— they have been very friendly and polite to us since our arrival— MrRucker is very ill there is no hopes of his recovery,— Miss R—— fatter than Miss Adams,— I have received visits from Sixty Ladies so that you, knowing how punctilious we Ladies of N York are must easily imagine that I have my hands full (as the saying is) in returning the visits—and accepting invitations to dinner, Tea, and Supper, parties— I am quite impatient to get out of Town—for the weather for two days past has been almost insupportably Warm—
        Franks is here and first Aid de Camp to the President of Congress— MrB—— is here and passingly civil—. MrsB——m would be wretched if she had not some distant hopes of seeing Europe again—. but has no curiossity nor desire to travell through her own Country— New York does not afford an House—that She could possibly accommodate her family in—
        you must write me all the news, and anecdotes that you can hear of— tell me if the report is true that Elisa Cranch is going to enter the Holy Bands of Matrimony and if so—with whom—and offer her my Congratulation upon the Event,— I have seen the American Magazines for this year—and have picked up some news from them— such as an account of Marriages and Deaths— Cousin Cotton—is I find Married at last—and Poor MrLincoln is Dead— I was greived for my friend Mrs:Lincoln— many many are the ups and downs of Life— were I to visit Boston—I should find a Great chasm in the Circle of my acquaintance—and mourn the Loss of many Kind and good friends—
        Federalist, or Ante federalist, is the question—and pray upon which side of the important question do you Stand I could almost answer for you three months forward—for you will find your Father a great Advocate for Federalism— there has been great rejoiceing amongst the Former—at the late accession of Carolina—to the Union—but the friends of the new Constitution are very doubtfull of its Success in this State— the Convention are to meet upon the Seventeenth of this month— MrJay is a Member and many other very strenuous advocates in its favour —but the Governor of the State— is said to be opposed to it—and Some say he has taken all means to prejudice the Country People—against its adoption— the party against it are silent—and seem to be ashaimed of being known— how it will prove eventually is uncertain— it ever has been and ever will be the Case that upon every Subject there is a diversity of opinion— and it is a very rare instance that People who disagree in Sentiment should be friendly and benevolently disposed towards each other— thus we must ever expect to see—One Party rejoice at the ill success of its opponent—and Useing all the means in its Power to render the opposite disregarded disrespected and—all their measures frustrated—and untill the milenium in Politicks arrives we can not expect any alteration of System— so much for Politicks— I must close my Letter—and request you to remember me to all friends—and beleive me / your affectionate Sister
        A Smith—
        CollnSmith desires his Love to you—
      